DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/26/2021 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference number mentioned in the description: Fig. 1 communication system 10 in paragraph [0027] is not shown in Fig. 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities (and appropriate corrections are required): 
In Para. [0006], Line [1], “The object” should be changed to “The objective”;
In Para. [0062], Line [4], “built in the core network and built” should be changed to “built in the core network.” 


Claim Objections
Claims 1, 5 and 12 are objected to because of the following informalities:
In Claim 1, Line 8, “estimate” should be changed to “estimates”;
In Claim 1, Line 12 and 16, “allocate” should be changed to “allocates”;
In Claim 5, Line 3-4, “uses a same channel” should be changed to “uses the same channel”;
In Claim 12, Line 4-5, “used for smoothing used on the measured value” should be changed to “used for smoothing the measured value”;
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over AIJAZ, Adnan (US 2017/0318468 A1), hereinafter referenced as Aijaz, in view of Baucke et al. (US 20110125905 A1), hereinafter referenced as Baucke, in further view of Nagata et al. (US 2015/0195715 A1), hereinafter referenced as Nagata, in further view of SONG et al. (US 20180014222 A1), hereinafter referenced as Song.

Regarding claim 1, Aijaz teaches a control device in a communication system that includes a plurality of base station devices and terminal devices connected via radio to the base station devices (Fig. 17. Para. [0004]-Aijaz discloses providing radio resources to a number of communication flows in a radio access network that comprises a slice controller and a plurality of base stations. Fig. 6. Para. [0004]-Aijaz discloses traffic originates at the user devices),
comprising: a memory; and a processor coupled to the memory (Para. [0087]-Aijaz discloses software modules, wherein computer executable software code is stored in a storage device and wherein the one or more or all of the above components are implemented by a processor receiving the executable software code from the memory device and executing the software code). 
Although Aijaz teaches calculate a needed radio resource amount of each of a plurality of slices (Fig. 2(a). Para. [0053]-Aijaz discloses the slicing controller initially computes slice allocation for a slice based on overall utilization of the radio resource pool and the quality-of-service requirements of a slice), 
estimate, for each of the plurality of base station devices, an amount of interference (Fig. 8-10. Para. [0090]-Aijaz discloses the CellSlice technique disclosed by Kokku et. Al (Ravi Kokku, Rajesh Mahindra, Honghai Zhang and Sampath Rangarajan, CellSlice: Cellular Wireless Resource Slicing for Active RAN Sharing, IEEE Comsnets, January 2103). CellSlice is a gateway-level solution for wireless resource virtualization. CellSlice indirectly influences the base station scheduling decisions in uplink and downlink to impose slice-specific resource allocation. In the figures the data relating to the embodiment are referred to as 5G-SliceR); 
allocate, in radio resources (Fig. 8-10. Para. [0090]- Cellular Wireless Resource Slicing for Active RAN Sharing, IEEE Comsnets, January 2103). CellSlice is a gateway-level solution for wireless resource virtualization. CellSlice indirectly influences the base station scheduling decisions in uplink and downlink to impose slice-specific resource allocation.),                                           
Although, Aijaz teaches radio resources of a first base station device (Fig. 17. Para. [0004]-Aijaz discloses providing radio resources to a number of communication flows in a radio access network that comprises a slice controller and a plurality of base stations. Wherein the first base station device is one of the plurality of base stations.). Aijaz fail to explicitly teach and configured to: calculate a needed radio resource amount of each of a plurality of slices classified based on requested quality; allocate, in radio resources of a first base station device, a first resource for a first slice, a second resource for a second slice that has higher requested quality than requested quality of the first slice, and a restricted resource to which restrictions are imposed on use, based on a result of the estimation; and allocate a resource other than the second resource and the restricted resource as the first resource, and allocates a resource that is allocated in a second base station device and has influence on interference with the second slice, as the restricted resource. 
However, Baucke explicitly teaches and configured to: calculate a needed radio resource amount of each of a plurality of slices classified based on requested quality (Fig. 3b. Para. [0114]-Baucke discloses the first (or second, third, etc.) spectrum resource may be selected according to a specification of the respective instance, i.e. a specification can e.g. be provided as a part of a request from system operator. (Please also see Para. [0038]. Please note. in Para. [0028]-Baucke discloses the term "slice" refers to an instance of a transmission system.));
allocate, in radio resources of a first base station device, a first resource for a first slice (Para. [0112]-Baucke discloses data associated with the first instance may be sent via the first spectrum resource and the configured transmission infrastructure resource and data associated with the second instance may be sent via the second spectrum resource. Para. [0111]-Baucke discloses more than only the first spectrum resource, e.g. a second spectrum resource, can be selected from the spectrum resource. (Please also see Para. [0040]. Please note. in Para. [0028]-Baucke discloses the term "slice" refers to an instance of a transmission system.)), 
and a restricted resource to which restrictions are imposed on use, based on a result of the estimation (Para. [0088]-Baucke discloses it is noted that the access system(s) can put some restrictions on dynamicity, e.g. request to have static frequency sub-carriers for some time, request for certain structure of sub-carriers, etc. Para. [0041]-Baucke discloses e.g. the case if mathematically orthogonal signal waveforms are chosen, but equally if two frequencies are separated by a sufficient guard band); 
and allocate a resource other than the second resource and the restricted resource as the first resource (Para. [0040]-Baucke discloses a modulation scheme with orthogonal sub-carriers. (e.g. [0041] OFDM, DMT), where every slice is bound to using this modulation scheme and the partitioning is achieved by allocating different sub-carriers to the different slices. It is noted that the term "orthogonal" refers to any two carriers sufficiently distinct such that there is no appreciable interference between them), 
and allocates a resource that is allocated in a second base station device and has influence on interference with the second slice, as the restricted resource (Para. [0088]-Baucke discloses it is noted that the access system(s) can put some restrictions on dynamicity, e.g. request to have static frequency sub-carriers for some time, request for certain structure of sub-carriers, etc. Para. [0041]-Baucke discloses e.g. the case if mathematically orthogonal signal waveforms are chosen, but equally if two frequencies are separated by a sufficient guard band).
 	Aijaz and Baucke are both considered to be analogous to the claimed invention because they are in the same field of wireless communication network, dealing with network slicing and resource allocation. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz to incorporate the teachings of Baucke on calculating and allocating radio resources based on required specification and quality, with a motivation to determine resource allocation based on requirements, and ensure infrastructure resource being arranged to simultaneously provide different transmission system instances, each transmission system instance being independently and dynamically configurable. (Baucke, Para. [0026]).
Although, Aijaz in view of Baucke teaches and configured to: calculate a needed radio resource, Aijaz in view of Baucke fails to explicitly teach estimate, for each of the plurality of base station devices, an amount of interference between the base station devices, an amount of interference between the base station devices and the terminal devices, and an amount of interference between the terminal devices, in each of the plurality of slices.
However, Nagata explicitly teaches estimate, for each of the plurality of base station devices, an amount of interference between the base station devices, an amount of interference between the base station devices and the terminal devices, and an amount of interference between the terminal devices, in each of the plurality of slices (Fig. 5 and 6. Para. [0063]-Nagata discloses by means of autonomous control between radio base stations #1 and #2, it is possible to adequately estimate the interference level which the interfered station (radio base station #1 or user terminal #2) receives from the interfering station (radio base station #2 or user terminal #1)).
	Nagata is considered to be analogous because it is in the same field of 5G Network, dealing with radio resource control based on network slicing and resource allocation for radio network access.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz in view of Baucke to incorporate the teachings of Nagata on estimating, for each of the plurality of base station devices, an amount of interference between the base station devices, an amount of interference between the base station devices and the terminal devices, and an amount of interference between the terminal devices, in each of the plurality of slices, with a motivation to estimate both the intra and intercellular radio interferences in the network, for the purposes of further increasing high-speed data rates, providing low delay. (Nagata, Para. [0002]).
Although, Aijaz in view of Baucke in further view of Nagata teaches allocate, in radio resources of a first base station device, a first resource for a first slice, Aijaz in view of Baucke in further view of Nagata fails to explicitly teach a second resource for a second slice that has higher requested quality than requested quality of the first slice.
However, Song explicitly teaches a second resource for a second slice that has higher requested quality than requested quality of the first slice (Fig. 3 and Fig. 7. Para. [0036]-Song discloses a hierarchical structure of quality of service (QoS) parameters applied to a network slice. Fig. 3 and Fig. 7. Para. [0009]-Song discloses an occurrence of at least one of a case in which the first sum exceeds the reference NSB, a case in which the second sum exceeds the first reference SB, and a case in which the third sum exceeds the second reference SB. Please see also Para. [0006], [0007], [0009], [0017], [0023], [0026] and [0215] – [0218]). 
	Song is considered to be analogous because it is in the same field of communication network, dealing with network slicing and resource allocation.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz in view of Baucke in further view of Nagata to incorporate the teachings of Song on a second resource for a second slice that has higher requested quality than requested quality of the first slice, with a motivation to design an hierarchical network slicing structure based on increasing quality of service, to guarantee the quality of a network slice-based mobile communication service. (Song, Para. [0005]).

Regarding claim 2, Aijaz in view of Baucke, in further view of Nagata and Song teaches the control device according to claim 1, Aijaz in view of Baucke in further view of Nagata and song fail to teach wherein in allocating a resource for the first slice in the first base station device, a resource different from the resource that is allocated in the second base station device and has influence on interference with the second slice is allocated,
However, Baucke further teaches wherein in allocating a resource for the first slice in the first base station device, a resource different from the resource that is allocated in the second base station device and has influence on interference with the second slice is allocated (Fig. 3b. Para. [0114]-Baucke discloses the first (or second, third, etc.) spectrum resource may be selected according to a specification of the respective instance, i.e. a specification can e.g. be provided as a part of a request from system operator. (Please also see Para. [0038]. Please note. in Para. [0028]-Baucke discloses the term "slice" refers to an instance of a transmission system.)). 
	Baucke is considered to be analogous because it is in the same field of wireless communication network, dealing with network slicing and resource allocation. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz, Nagata and Song to incorporate the teachings of Baucke wherein in allocating a resource for the first slice in the first base station device, a resource different from the resource that is allocated in the second base station device and has influence on interference with the second slice is allocated, with a motivation to prevent interference due to simultaneous sharing of network resources in close proximity, and ensure infrastructure resource being arranged to simultaneously provide different transmission system instances, each transmission system instance being independently and dynamically configurable. (Baucke, Para. [0026]).

Regarding claim 3, Aijaz in view of Baucke in further view of Nagata and Song teaches the control device according to claim 1. Although Aijaz teaches further classifying constituent slices (Para. [0034]-Aijaz discloses network slicing involves slicing of both radio access networks and core networks),
Aijaz in view of Baucke in further view of Nagata and Song teaches fails to explicitly teach wherein the plurality of slices includes slices obtained by further classifying constituent slices configured by a core network, according to a radio environment. 
However, Baucke explicitly teaches wherein the plurality of slices includes slices obtained by further classifying constituent slices configured by a core network, according to a radio environment (Para. [0038]-Baucke discloses the transmission system instance manager may be arranged for independently and dynamically configuring the transmission system instances, where the resource allocation control function is also arranged for enforcing that each transmission system instance obtains resources as negotiated between the administrator of the transmission system instance and the transmission system instance manager. (Please see also Para. [0027]. Please note. in Para. [0028]-Baucke discloses the term "slice" refers to an instance of a transmission system.)). 
	Baucke is considered to be analogous because it is in the same field of wireless communication network, dealing with network slicing and resource allocation. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz, Nagata and Song to incorporate the teachings of Baucke wherein the plurality of slices includes slices obtained by further classifying constituent slices configured by a core network, according to a radio environment, with a motivation to allocate resources to the slices generated by the core network, and ensure infrastructure resource being arranged to simultaneously provide different transmission system instances, each transmission system instance being independently and dynamically configurable. (Baucke, Para. [0026]).

Regarding claim 4, Aijaz in view of Baucke in further view of Nagata and Song teaches the control device according to claim 1. Although Aijaz teaches the interference (Fig. 8-10. Para. [0090]-Aijaz discloses CellSlice indirectly influences the base station scheduling decisions in uplink and downlink to impose slice-specific resource allocation. In the figures the data relating to the embodiment are referred to as 5G-SliceR),
Aijaz fails to explicitly teach wherein in estimating the amount of interference, the processor estimates interference that occurs when each of the base station devices uses a same channel.
However, Nagata explicitly teaches wherein in estimating the amount of interference, the processor estimates interference that occurs when each of the base station devices uses a same channel (Para. [0008]-Nagata discloses using the same time and frequency regions between neighboring cells. In this case, there is a threat that the quality of communication deteriorates due to interference between uplink signals and downlink signals of neighboring transmitting/receiving points. To take preventive measures against this deterioration of communication quality, it is necessary to adequately estimate the interference level). 
	Nagata is considered to be analogous because it is in the same field of 5G Network, dealing with radio resource control based on network slicing and resource allocation for radio network access. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz, Baucke and Song to incorporate the teachings of Nagata wherein in estimating the amount of interference, the processor estimates interference that occurs when each of the base station devices uses a same channel, with a motivation to estimate the interference caused by simultaneous sharing of channels, for the purposes of further increasing high-speed data rates, providing low delay. (Nagata, Para. [0002]).

Regarding claim 5, Aijaz in view of Baucke in further view of Nagata and Song teaches the control device according to claim 4. Although Aijaz teaches the interference (Fig. 8-10. Para. [0090]-Aijaz discloses CellSlice indirectly influences the base station scheduling decisions in uplink and downlink to impose slice-specific resource allocation. In the figures the data relating to the embodiment are referred to as 5G-SliceR),
Aijaz fails to explicitly teach wherein in estimating the amount of interference, the processor further estimates the interference that occurs when each of the base station devices uses adjacent channels.
However, Nagata explicitly teaches wherein in estimating the amount of interference, the processor further estimates the interference that occurs when each of the base station devices uses adjacent channels (Para. [0120]-Nagata discloses to reduce interference between terminals by dividing, per terminal, the system band into bands formed with one or continuous resource blocks, and allowing a plurality of terminals to use mutually different bands). 
	Nagata is considered to be analogous because it is in the same field of 5G Network, dealing with radio resource control based on network slicing and resource allocation for radio network access. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz, Baucke and Song to incorporate the teachings of Nagata wherein in estimating the amount of interference, the processor further estimates the interference that occurs when each of the base station devices uses adjacent channels, with a motivation to estimate the interference caused by adjacent channels, for the purposes of further increasing high-speed data rates, providing low delay. (Nagata, Para. [0002]).

Regarding claim 6, Aijaz in view of Baucke in further view of Nagata and Song teaches the control device according to claim 1. Although Aijaz teaches the processor estimates interference (Fig. 8-10. Para. [0090]-Aijaz discloses CellSlice indirectly influences the base station scheduling decisions in uplink and downlink to impose slice-specific resource allocation. In the figures the data relating to the embodiment are referred to as 5G-SliceR),
Aijaz fails to explicitly teach wherein in estimating the amount of interference, the processor estimates interference that occurs when any of the terminal devices is located near an end part of a cell configured by one of the base station devices.
However, Nagata explicitly teaches wherein in estimating the amount of interference, the processor estimates interference that occurs when any of the terminal devices is located near an end part of a cell configured by one of the base station devices (Fig. 5. Para. [0040]-Nagata discloses the interference which uplink signals from user terminal #1 to radio base station #1 receives may include interference by downlink signals from radio base station #2 to user terminal #2, and, in addition, include interference by uplink signals from other user terminals that neighbor radio base station #1 (if located near radio base station #1, these user terminals may be connected to radio base station #1, or may be connected to other radio base stations as well)). 
	Nagata is considered to be analogous because it is in the same field of 5G Network, dealing with radio resource control based on network slicing and resource allocation for radio network access. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz, Baucke and Song to incorporate the teachings of Nagata wherein in estimating the amount of interference, the processor estimates interference that occurs when any of the terminal devices is located near an end part of a cell configured by one of the base station devices, with a motivation to estimate the inference caused due to the relative location of terminals, for the purposes of further increasing high-speed data rates, providing low delay. (Nagata, Para. [0002]).

Regarding claim 7, Aijaz in view of Baucke in further view of Nagata and Song teaches the control device according to claim 1. Although Aijaz teaches evaluates influence of the amount of interference (Fig. 8-10. Para. [0090]-Aijaz discloses CellSlice indirectly influences the base station scheduling decisions in uplink and downlink to impose slice-specific resource allocation. In the figures the data relating to the embodiment are referred to as 5G-SliceR). 
Aijaz fails to explicitly teach wherein in estimating the amount of interference, the estimation unit evaluates influence of the amount of interference, based on variations in a frame configuration for each of the base station devices or an amount of offset in frame timing.
However, Nagata explicitly teaches wherein in estimating the amount of interference, the estimation unit evaluates influence of the amount of interference, based on variations in a frame configuration for each of the base station devices or an amount of offset in frame timing (Fig. 1 and 2A. Para. [0031]-Nagata discloses if different DL/UL configurations (see FIG. 1) are applied between neighboring radio base stations #1 and #2, cases might occur where interference is produced between radio base stations #1 and #2 and between user terminals #1 and #2). 
	Nagata is considered to be analogous because it is in the same field of 5G Network, dealing with radio resource control based on network slicing and resource allocation for radio network access. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz, Baucke and Song to incorporate the teachings of Nagata wherein in estimating the amount of interference, the estimation unit evaluates influence of the amount of interference, based on variations in a frame configuration for each of the base station devices or an amount of offset in frame timing, with a motivation to estimate the inference caused due to frame configuration, for the purposes of further increasing high-speed data rates, providing low delay. (Nagata, Para. [0002]).

Regarding claim 8, Aijaz in view of Baucke in further view of Nagata and Song teaches the control device according to claim 1. Aijaz further teaches wherein the processor builds a slice such that the requested quality is met, based on probability distribution of radio quality between the base station devices and the terminal devices (Para. [0089]-Aijaz discloses users for both applications are randomly distributed according to a Poisson distribution. The channel model accounts for small-scale Rayleigh fading, large-scale path loss, and shadowing. Para. [0061]-Aijaz discloses Transition Probability: The wireless environment perceives the action and transitions to a new state s*. The state dynamics are characterized by the transition probability P(s,s*)).

Regarding claim 9, Aijaz in view of Baucke in further view of Nagata and Song the control device according to claim 8. Aijaz further teaches wherein the processor determines an amount of radio resources to be allocated to each of the slices, based on a minimum transmittable rate of each of the slices and attribute information on pieces of traffic to be multiplexed on each of the slices (Para. [0060]-Aijaz discloses the action taken by the slicing controller ensures whether the xth resource unit (minimum possible resource allocation for a slice) is allocated to the mth slice at the bth base station or not).

Regarding claim 10, Aijaz in view of Baucke in further view of Nagata and Song teaches the control device according to claim 9. Aijaz further teaches wherein the attribute information includes information on any one or a combination of data rate, packet size, and acceptable latency time (Para. [0022]-Aijaz discloses the initial slice allocation is determined by the slice controller on the basis of an indication of an average effective transmission rate of the slice received from a base station. Para. [0089]-Aijaz discloses for haptic communications, the utility is dictated jointly by rate and delay based utility functions).

Regarding claim 12, Aijaz in view of Baucke in further view of Nagata teaches and Song the control device according to claim 8. Aijaz further teaches wherein the processor collects a measured value of radio quality from at least one of each of the base station devices and each of the terminal devices and, corrects the estimated probability distribution, according to a coefficient used for smoothing used on the measured value (Para. [0023]-Aijaz discloses dynamically determines an updated slice allocation using reinforced learning. Fig. 2(a). Para. [0053]-Aijaz discloses the slicing controller dynamically updates the slice allocation over discrete time steps).

Regarding claim 13, Aijaz teaches a control method for a control device of a communication system that includes a plurality of base station devices, terminal devices connected via radio to the base station devices, and the control device that controls the base station devices (Fig. 17. Para. [0004]-Aijaz discloses a method of providing radio resources to a number of communication flows in a radio access network that comprises a slice controller and a plurality of base stations. Fig. 6. Para. [0004]-Aijaz discloses traffic originates at the user devices),
Although Aijaz teaches calculating a needed radio resource amount of each of a plurality of slices (Fig. 2(a). Para. [0053]-Aijaz discloses the slicing controller initially computes slice allocation for a slice based on overall utilization of the radio resource pool and the quality-of-service requirements of a slice), and estimating, for each of the plurality of base station devices, an amount of interference (Fig. 8-10. Para. [0090]-Aijaz discloses the CellSlice technique disclosed by Kokku et. Al (Ravi Kokku, Rajesh Mahindra, Honghai Zhang and Sampath Rangarajan, CellSlice: Cellular Wireless Resource Slicing for Active RAN Sharing, IEEE Comsnets, January 2103). CellSlice is a gateway-level solution for wireless resource virtualization. CellSlice indirectly influences the base station scheduling decisions in uplink and downlink to impose slice-specific resource allocation. In the figures the data relating to the embodiment are referred to as 5G-SliceR); and allocating, in radio resources (Fig. 8-10. Para. [0090]- Cellular Wireless Resource Slicing for Active RAN Sharing, IEEE Comsnets, January 2103). CellSlice is a gateway-level solution for wireless resource virtualization. CellSlice indirectly influences the base station scheduling decisions in uplink and downlink to impose slice-specific resource allocation.),                                           
Aijaz fail to explicitly teach the control method comprising: calculating a needed radio resource amount of each of a plurality of slices classified based on requested quality, and allocating, in radio resources of a first base station device, a first resource for a first slice, a second resource for a second slice that has higher requested quality than requested quality of the first slice, and a restricted resource to which restrictions are imposed on use, based on a result of the estimation, wherein in the allocating, a resource other than the second resource and the restricted resource is allocated as the first resource, and a resource that is allocated in a second base station device and has influence on interference with the second slice is allocated as the restricted resource. 
However, Baucke explicitly teaches the control method comprising: calculating a needed radio resource amount of each of a plurality of slices classified based on requested quality (Fig. 3b. Para. [0114]-Baucke discloses the first (or second, third, etc.) spectrum resource may be selected according to a specification of the respective instance, i.e. a specification can e.g. be provided as a part of a request from system operator. (Please also see Para. [0038]. Please note. in Para. [0028]-Baucke discloses the term "slice" refers to an instance of a transmission system.));
and allocating, in radio resources of a first base station device, a first resource for a first slice (Para. [0112]-Baucke discloses data associated with the first instance may be sent via the first spectrum resource and the configured transmission infrastructure resource and data associated with the second instance may be sent via the second spectrum resource. Para. [0111]-Baucke discloses more than only the first spectrum resource, e.g. a second spectrum resource, can be selected from the spectrum resource. (Please also see Para. [0040]. Please note. in Para. [0028]-Baucke discloses the term "slice" refers to an instance of a transmission system.)), 
and a restricted resource to which restrictions are imposed on use, based on a result of the estimation (Para. [0088]-Baucke discloses it is noted that the access system(s) can put some restrictions on dynamicity, e.g. request to have static frequency sub-carriers for some time, request for certain structure of sub-carriers, etc. Para. [0041]-Baucke discloses e.g. the case if mathematically orthogonal signal waveforms are chosen, but equally if two frequencies are separated by a sufficient guard band); 
wherein in the allocating, a resource other than the second resource and the restricted resource is allocated as the first resource (Para. [0040]-Baucke discloses a modulation scheme with orthogonal sub-carriers. (e.g. [0041] OFDM, DMT), where every slice is bound to using this modulation scheme and the partitioning is achieved by allocating different sub-carriers to the different slices. It is noted that the term "orthogonal" refers to any two carriers sufficiently distinct such that there is no appreciable interference between them), 
and a resource that is allocated in a second base station device and has influence on interference with the second slice is allocated as the restricted resource (Para. [0088]-Baucke discloses it is noted that the access system(s) can put some restrictions on dynamicity, e.g. request to have static frequency sub-carriers for some time, request for certain structure of sub-carriers, etc. Para. [0041]-Baucke discloses e.g. the case if mathematically orthogonal signal waveforms are chosen, but equally if two frequencies are separated by a sufficient guard band).
 	Aijaz and Baucke are both considered to be analogous to the claimed invention because they are in the same field of wireless communication network, dealing with network slicing and resource allocation. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz to incorporate the teachings of Baucke on calculating and allocating radio resources based on required specification and quality, with a motivation to determine resource allocation based on requirements, and ensure infrastructure resource being arranged to simultaneously provide different transmission system instances, each transmission system instance being independently and dynamically configurable. (Baucke, Para. [0026]).
Although, Aijaz in view of Baucke teaches the control method comprising: calculating a needed radio resource, Aijaz in view of Baucke fails to explicitly teach and estimating, for each of the plurality of base station devices, an amount of interference between the base station devices, an amount of interference between the base station devices and the terminal devices, and an amount of interference between the terminal devices, in each of the plurality of slices.
However, Nagata explicitly teaches and estimating, for each of the plurality of base station devices, an amount of interference between the base station devices, an amount of interference between the base station devices and the terminal devices, and an amount of interference between the terminal devices, in each of the plurality of slices (Fig. 5 and 6. Para. [0063]-Nagata discloses by means of autonomous control between radio base stations #1 and #2, it is possible to adequately estimate the interference level which the interfered station (radio base station #1 or user terminal #2) receives from the interfering station (radio base station #2 or user terminal #1)).
	Nagata is considered to be analogous because it is in the same field of 5G Network, dealing with radio resource control based on network slicing and resource allocation for radio network access.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz in view of Baucke to incorporate the teachings of Nagata and estimating, for each of the plurality of base station devices, an amount of interference between the base station devices, an amount of interference between the base station devices and the terminal devices, and an amount of interference between the terminal devices, in each of the plurality of slices, with a motivation to estimate both the intra and intercellular radio interferences in the network, for the purposes of further increasing high-speed data rates, providing low delay. (Nagata, Para. [0002]).
Although, Aijaz in view of Baucke in further view of Nagata teaches and allocating, in radio resources of a first base station device, a first resource for a first slice, Aijaz in view of Baucke in further view of Nagata fails to explicitly teach a second resource for a second slice that has higher requested quality than requested quality of the first slice.
However, Song explicitly teaches a second resource for a second slice that has higher requested quality than requested quality of the first slice (Fig. 3 and Fig. 7. Para. [0036]-Song discloses a hierarchical structure of quality of service (QoS) parameters applied to a network slice. Fig. 3 and Fig. 7. Para. [0009]-Song discloses an occurrence of at least one of a case in which the first sum exceeds the reference NSB, a case in which the second sum exceeds the first reference SB, and a case in which the third sum exceeds the second reference SB. Please see also Para. [0006], [0007], [0009], [0017], [0023], [0026] and [0215] – [0218]). 
	Song is considered to be analogous because it is in the same field of communication network, dealing with network slicing and resource allocation.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz in view of Baucke in further view of Nagata to incorporate the teachings of Song on a second resource for a second slice that has higher requested quality than requested quality of the first slice, with a motivation to design an hierarchical network slicing structure based on increasing quality of service, to guarantee the quality of a network slice-based mobile communication service. (Song, Para. [0005]).


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aijaz in view of Baucke, Nagata and Song as stated above, in further view of Satoh et al. (US 20180139614 A1), hereinafter referenced as Satoh.

Regarding claim 11, Aijaz in view of Baucke, Nagata, and Song teaches the minimum transmittable rate (Para. [0068]-Aijaz discloses let Gf denote the minimum required bandwidth for the jth flow. The overall bandwidth demand for mth slice is given. Para. [0060]-Aijaz discloses the action taken by the slicing controller ensures whether the xth resource unit (minimum possible resource allocation for a slice) is allocated to the mth slice at the bth base station or not. Para. [0061]-Aijaz discloses Transition Probability: The wireless environment perceives the action and transitions to a new state s*. The state dynamics are characterized by the transition probability P(s,s*),
Aijaz in view of Baucke, Nagata and Song fail to explicitly teach wherein the processor estimates a minimum transmittable rate that meets the requested quality for the slices from distribution of transmission rates of the slices.
However, Satoh explicitly teaches wherein the processor estimates a minimum transmittable rate that meets the requested quality for the slices from distribution of transmission rates of the slices (Fig. 1-6. Para. [0068]-Satoh discloses the cell control unit 331 allocates a resource block (RB) used for transmission and reception of data between the macro-cell base station device 30 and the terminal device 70 using an unused frequency band on the basis of quality information received from the terminal device 70. The RB is a minimum unit of radio resources used for data transmission and reception, that is, a unit bandwidth (e.g., 180 kHz) in a unit time (e.g., 1 ms). The quality information is information which represents reception quality of each RB, for example, channel quality indicator (CQI)). 
	Satoh is considered to be analogous because it is in the same field of communications network and deals with network interference management. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Aijaz in view of Baucke, Nagata, and Song to incorporate the teachings of Satoh wherein the processor estimates a minimum transmittable rate that meets the requested quality for the slices from distribution of transmission rates of the slices, with a motivation to prevent underutilization of network resources, and solve the problem provide a communication system, a centralized control device, an interference control method, and an interference control program which can suppress a decrease in the amount of data transmission/reception when inter-cell interference has occurred. (Satoh, Para. [0008]).



Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Peng et al. (CN 107071782 B)- The information of the wireless resource of the present invention provides a method for radio resource allocation based on network slice, centralized wireless resource manager periodically allocating radio resources for each slice in the network and the distribution for each slice is sent to radio resource manager of each slice. a radio resource manager of the slice is slice of each terminal device, and periodically allocating radio resource and radio resource manager of the other slices in the network distributed negotiation based on the pairing process, the final shared resource of paired slice. Besides, resources contribution proportional slice of radio resource manager periodically resource pool of the slice of the shared resources and dedicated resources for adjustment, and further, the wireless resource manager of each slice will also radio resource of the slice mobility of modified and terminal device re-distributes between terminal equipment to adapt to channel. by introducing slice autonomous management of the wireless resource, reduces load pressure centralized wireless resource manager...... ...... Abstract.
(b)	Tanaka (US 20110280330 A1)- A radio communication system comprises a control device that controls a radio base station, which uses a plurality of first transmission antennas to transmit a first radio signal, for which a channel A is used, to a radio terminal and a radio base station, which uses a plurality of second transmission antennas to transmit a second radio signal, for which the channel A is used, to a radio terminal. The radio terminal, if having received the second radio signal, transmits, to the radio base station, interference information based on the arrival direction from which the second radio signal comes to the radio terminal. Based on the interference information received by the radio base station, the control device transmits, to the radio base station, control information to be used for directing, in the arrival direction, the null point of a directional beam formed by the second transmission antennas............... Fig. 1-2. Abstract.
(c)	Kimura et al. (US 20160119850 A1)- [Object] To make it possible to select an optimum connection destination cell in consideration of an influence of future control
[Solution] There is provided a communication control device including an interference control unit configured to perform interference control for a radio communication system including a plurality of base stations and a plurality of terminal devices, and a decision unit configured to correct a decision index which is based on a measurement report generated by a first terminal device by factoring in an influence of the interference control performed by the interference control unit after the first terminal device performs measurement and to perform handover decision on the first terminal device using the corrected decision index................ Fig. 1-5. Abstract.
(d)	Gunmar et al. (US 5442804 A)- The present invention relates to a method for resource allocation in a radio system comprising base stations with respective coverage areas and mobile units. The interaction between the stations in the system is defined with the aid of measured and/or calculated field strengths from all base stations on relevant traffic routes in the geographic area of the radio system, preferably in the form of an exclusion matrix. An allocating matrix is formed by compressing the exclusion matrix by means of an allocating algorithm. The algorithm utilizes figures of merit which are on the one hand calculated by mathematical/logical means to form possible combinations of stations and utilizes on the other hand a random technique for selecting one of these combinations. The algorithm is iterated a number of times and different allocations are obtained thanks to the random technique. The best one of the allocations from any point of view is selected................. Fig. 1. Abstract.
(e)	SUN (US 20120115529 A1)- A radio resource measurement method in a heterogeneous network includes a user equipment (UE) that performs radio resource measurement; when a measurement result meets a predefined condition, the UE performs radio resource measurement on restricted resources according to configuration information of the restricted resources, wherein the restricted resources are a set of all sub-frame resources corresponding to Almost Blank Sub-frames (ABSes) or are a subset of the set. Therefore, the precision of RLM measurement or RRM measurement of a mobility system can be improved, and the implementation complexity of the UE can be decreased............... Fig. 1-3. Abstract.
(f)	Moon et al. (US 20110183679 A1)- A method and apparatus for controlling inter-cell interference in an evolved Node-B for a cellular communication system with a frequency reuse factor of 1 are provided. The apparatus includes a bitmap generator for receiving scheduling information from evolved Node-Bs of a plurality of neighbor cells, and for generating scheduling information including its cell's bitmap information for the resource allocation using the received neighbor cells' scheduling information, and a scheduler for scheduling the resource allocation for UEs in its cell based on the scheduling information provided from the bitmap generator and power allocation information of the UEs in its cell................ Fig. 1-3. Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIRAN GIDEON OLALEYE whose telephone number is (571)272-5377. The examiner can normally be reached Monday - Friday: 07:30am - 05:30pm to.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR MEHRMANESH can be reached on 5712703351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OO/
Examiner, Art Unit 4163

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628